Citation Nr: 1233359	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected splenectomy.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected cholecystectomy and hepatorrhaphy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962 and from August 1963 to April 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his VA Form 9, submitted in April 2010, the Veteran contends that he currently has a hernia, gastroesophageal reflux disease (GERD) and H-pylori secondary to his service-connected splenectomy, cholecystectomy and partial hepatorrhaphy.  During the Veteran's June 2012 VA examination, the examiner noted that a small reducible umbilical hernia was possibly attributed to a surgical scar for his service-connected splenectomy, cholecystectomy and partial hepatorrhaphy.  The Board interprets the Veteran's April 2010 Form 9 to be an informal claim of entitlement to secondary service connection for an umbilical hernia, GERD and H-pylori.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran's claims seeking service connection for these disabilities as secondary to his service-connected splenectomy, cholecystectomy and partial hepatorrhaphy are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of hepatitis.

2.  The Veteran's residuals of a splenectomy have been asymptomatic throughout the course of this appeal.  

3.  The Veteran has a painful post-surgical splenectomy scar.

4.  The Veteran's residuals of a cholecystectomy and hepatorrhaphy have been asymptomatic throughout the course of this appeal.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis residuals are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a rating in excess of 30 percent for residuals of a splenectomy have not been met.  38 U.S.C.A. §§ 554(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.951(b), 4.1-4.10, 4.117, Diagnostic Code 7066 (1995, 2011). 

3.  The criteria for a separate 10 percent rating for a painful surgical splenectomy scar have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7804 (2011).

4.  The criteria for a rating in excess of 30 percent for residuals of a cholecystectomy and hepatorrhaphy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.951(b), 4.1-4.10, 4.114, Diagnostic Codes 7311, 7318 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  .

Prior to initial adjudication of the Veteran's claims, letters dated in March 2009 and May 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A February 2010 notice provided the Veteran prior to issuance of the statement of the case also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the February 2010 notice was provided to the Veteran after his claims were adjudicated, the subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board finds that, under the facts of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claims.  Therefore, the Board finds that any defect with respect to the timing of the receipt of the VCAA notice requirements for his claims is harmless error in this case.  As such, the Board finds that VA's duty to notify has been fully satisfied as to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and private evaluations and treatment records are of record.  The record further includes a written statement from the Veteran's mother, as well as his and his representative's written contentions regarding his claims.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  VA examinations with respect to the issues on appeal were obtained in June 2012.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and either provided opinions regarding whether the Veteran currently has hepatitis or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected residuals of a splenectomy and residuals of a cholecystectomy and hepatorrhaphy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

The Veteran contends that he contracted hepatitis in service as a result of a blood transfusion he received during his inservice splenectomy, cholecystectomy and hepatorrhaphy.  He further contends that since service he has been told that he has hepatitis and was unable to donate his kidney to his wife because of this.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, while the Board must consider lay evidence, it may attribute to it whatever weight it deems appropriate.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis.  Initially, although the evidence does show that he received whole blood transfusions during a February 1964 surgery while in service, his service treatment records show no evidence that he was ever diagnosed with hepatitis in service.  A May 1964 narrative summary indicates that his labs were repeatedly within normal limits.  Subsequent service treatment records show no relevant complaints, findings, treatment or diagnoses and the March 1965 discharge examination report shows that the Veteran underwent emergency abdominal surgery with multiple whole blood transfusions with a full recovery and no complications.  

Both the Veteran in his written contentions, and his mother, in a March 2010 written statement, contend that they were told by an Army doctor in service shortly after his surgery that he had contracted hepatitis as a result of whole blood transfusions during the surgery.  The Veteran also contends that he was barred from donating a kidney to his late wife because he was told he had hepatitis.  However, private treatment records, dated as early as March 2001, show the Veteran gave a history of hepatitis on only one occasion, in June 2004, and that serology studies conducted at that time were nonreactive for hepatitis.  There are no other relevant complaints, findings, treatment or diagnoses.  Likewise, the June 2012 VA compensation examination, while noting the Veteran's history shows that a hepatitis panel was nonreactive.  After reviewing the Veteran's claims files in conjunction with the examination and laboratory results, the examiner opined that in light of the absence of hepatitis surface antigen/antibiotics and normal liver enzymes, there was no evidence of current or previous hepatitis at that time.

Although the Veteran and his mother report that he has hepatitis as a result of his whole blood transfusion in service, and are competent to report what physicians told them, see Jandreau, the Board finds that the June 2012 VA examiner's opinion, which was based on the findings of diagnostic studies, to be competent and persuasive in finding that the Veteran does not currently have hepatitis and there is no evidence that he previously had hepatitis.  Moreover, the VA examiner's opinion is supported by the post-service treatment records noted above.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  While the Board has considered the Veteran's contentions, the objective evidence of record fails to show any diagnosed hepatitis or any residuals thereof.  Thus, the preponderance of the evidence of record does not establish that the Veteran currently has hepatitis.  

Increased Disability Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Splenectomy

Service connection was granted for residuals of a splenectomy in a July 1976 rating decision and an initial 30 percent rating, the maximum available under 38 C.F.R. § 4.117, Diagnostic Code 7706, was assigned effective from March 1976.  In October 1995, the rating criteria were changed to provide a maximum 20 percent rating for a splenectomy.  However, the Veteran's 30 percent rating is continued as it had been in effect since March 1976, more than 20 years when he raised his claim for an increased disability rating in January 2009, and thus is protected under the provisions of 38 C.F.R. § 3.951(b).

The Veteran's residuals of a splenectomy are currently rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.117, Diagnostic Code7706.  Currently, the only available rating for a splenectomy without complications is a maximum 20 percent rating under this diagnostic code.  However, under the rating criteria in effect prior to September 1995, when the Veteran was granted service connection, 30 percent was the only available (maximum) rating.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995).  Complications of a splenectomy such as systemic infections with encapsulated bacteria are to be rated separately.  

As noted above, the Veteran is already in receipt of the highest possible schedular rating for this disability and the medical evidence does not show any additional complications that may warrant a separate rating.  Further, as noted above the 30 percent rating is protected.  38 C.F.R. § 4.117, DC 7706.  As the June 2012 VA examination and private treatment records show that the Veteran's disability has been asymptomatic throughout the course of this appeal and the VA examiner has further determined that his alleged current symptoms of frequent colds and viral infections as well as an enlarged liver or fatty liver are not residuals of his splenectomy, the preponderance of the evidence is against an increased rating.

The Board notes that the June 2012 VA examiner noted the Veteran had a stable linear surgical scar over the midline abdomen, measuring 45.5 cm. that did not produce discomfort on palpation at the time of the examination and did not cause any limitation of function.  However, the examiner observed that the Veteran reported that certain movements cause discomfort in the scar.  

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, and no more, for the Veteran's intermittently painful surgical scar is warranted.  As more than one painful surgical is not shown by the probative clinical evidence, the Board finds that a higher rating for a higher disability rating not warranted.

Residuals of Partial Cholecystectomy and Hepatorrhaphy

Likewise, service connection was also granted for residuals of a cholecystectomy and hepatorrhaphy in the July 1976 rating decision and an initial 10 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Codes 7318-7311, effective from March 1976.  As the Veteran's 10 percent rating had been in effect since March 1976, more than 20 years when he raised his claim for an increased disability rating in January 2009, it is protected under the provisions of 38 C.F.R. § 3.951(b).

The Veteran's residuals of a cholecystectomy and hepatorrhaphy are currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7318-7311.  The hyphenated diagnostic code in this case indicates that the removal of the gallbladder under Diagnostic Code 7318 is the service-connected disability and that the residuals of injury of the liver under Diagnostic Code 7311 are a residual condition.  Under Diagnostic Code 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation requires mild symptoms.  A 30 percent evaluation requires severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

Diagnostic Code 7311 provides that residuals of liver injury are to be rated separately dependent on the specific residuals.  Adhesions of peritoneum are to be rated under Diagnostic Code 7301.  Cirrhosis of the liver is to be rated under Diagnostic Code 7312 and chronic liver disease without cirrhosis is to be rated under Diagnostic Code 7345.  However, the private treatment records and the June 2012 VA examination report indicates that there is no evidence of adhesions of the peritoneum, cirrhosis of the liver and or other chronic liver disease attributed to the Veteran's service-connected cholecystectomy and hepatorrhaphy.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

As noted above, the Veteran's 10 percent disability rating is protected.  38 C.F.R. § 4.114, Diagnostic Code 7318.  As the June 2012 VA examination and private treatment records establish that the Veteran's disability has been asymptomatic throughout the course of this appeal and the VA examiner has further determined that his alleged current symptoms of frequent colds and viral infections as well as an enlarged liver or fatty liver are not residuals of his cholecystectomy and hepatorrhaphy, the preponderance of the evidence is against an increased rating.

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities and are therefore adequate to evaluate his increased rating claims.  As such, referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for hepatitis is denied.

A disability rating in excess of 30 percent for residuals of a splenectomy is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating, and no more, is assigned for a painful surgical abdominal scar.

A disability rating in excess of 10 percent for residuals of a cholecystectomy and hepatorrhaphy is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


